MEMORANDUM**
Jaime Jimmy Andrade appeals his 63-month sentence imposed following a guilty-plea conviction for possession with intent *250to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
Andrade contends that the district court erred by denying his request for a downward departure based on age, family ties, employment experience, and a combination of those factors. The government contends that this court lacks jurisdiction to consider the claim. The government is correct. See United States v. Lipman, 133 F.3d 726, 729 (9th Cir.1998) (stating this court lacks jurisdiction to review a district court’s denial of a discretionary downward departure where it recognizes it has the authority to depart and declines to do so).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.